1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11   R. ALEXANDER ACOSTA, Secretary of           )
     Labor, United States Department of Labor,   )   Case No.: CV 19-778-MWF (MAAx)
12
                                                 )
13                Plaintiff,                     )   REDACTED CONSENT
                                                 )
14         v.                                    )   JUDGMENT AND ORDER
                                                 )   ACKNOWLEDGING PLAN
15   RIVERSTONE CAPITAL LLC, a                   )   TERMINATION AND SETTING
     California limited liability corporation;   )
16   NEXGEN INSURANCE SERVICES                   )   DATE FOR INDEPENDENT
     INCORPORATED, a California                  )   FIDUCIARY TO SUBMIT
17   corporation; NGI BROKERAGE                  )   ORDERLY PLAN OF
     SERVICES, INC., a California                )
18   corporation; JAMES C. KELLY, an             )   LIQUIDATION
     individual; TRAVIS O. BUGLI, an             )
19   individual; ROBERT CLARKE, an               )
20   individual; ERIK MANQUEROS, an              )
     individual.                                 )
21                                               )
                                                 )
                  Defendants                     )
22
23
24
25
26
27
28
1          Plaintiff R. ALEXANDER ACOSTA, United States Secretary of Labor
2    (“Plaintiff” or the “Secretary”), pursuant to his authority under Sections 502(a)(2) and
3    (5) of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
4    1132(a)(2) and (5), has filed a Complaint against Defendants RIVERSTONE CAPITAL
5    LLC, a California limited liability corporation (“Riverstone Capital”); NEXGEN
6    INSURANCE SERVICES INCORPORATED, a California corporation (“NexGen
7    Insurance”); NGI BROKERAGE SERVICES, INC., a California corporation (“NGI”)
8    (corporate defendants collectively referred to as “Riverstone Corporate Defendants”);
9    JAMES C. KELLY, an individual (“Kelly”); TRAVIS O. BUGLI, an individual
10   (“Bugli”); ROBERT CLARKE, an individual (“Clarke”), and ERIK MANQUEROS, an
11   individual (“Manqueros”) (Kelly, Bugli, Clarke, and Manqueros collectively referred to
12   as “Individual Defendants”) (Riverstone Corporate Defendants and Individual
13   Defendants collectively referred to as “Defendants”). The Secretary and Individual
14   Defendants (collectively referred to as the “Parties”) have agreed to resolve the matters
15   in controversy in this civil action and consent to entry of this consent judgment
16   (“Judgment” or “Consent Judgment”) in accordance herewith.
17      A. The Parties admit that the Court has jurisdiction over this action pursuant to
18         ERISA Section 502(e)(1), 29 U.S.C. § 1132(e)(1) and that venue lies in the United
19         States District Court for the Central District of California, Western Division,
20         pursuant to ERISA Section 502(e)(2), 29 U.S.C. § 1132(e)(2).
21      B. The Secretary alleges that the Riverstone Corporate Defendants and Individual
22         Defendants Kelly, Bugli, and Clarke are or were fiduciaries to the Riverstone
23         Plan, a multiple employer welfare arrangement (“Riverstone MEWA”), that
24         provides medical benefits to employers and their employees through
25         approximately 112 employer clients with ERISA-covered participating plans
26         (“Participating Plans”).
27      C. The Secretary further alleges the Riverstone Corporate Defendants and Individual
28         Defendants Kelly, Bugli, and Clarke violated Sections 403, 404, and 406 of

     REDACTED CONSENT JUDGMENT AND ORDER
                                                  1
1         ERISA, 29 U.S.C. §§ 1103, 1104, and 1106, with respect to the Riverstone
2         MEWA and Participating Plans by, and as detailed more fully in the Complaint,
3         failing to hold plan assets in trust; engaging in self-dealing by paying themselves
4         out of plan assets and setting their own compensation; and failing to act prudently
5         by failing to pay processed health claims, failing to disclose to employers that the
6         Riverstone MEWA and Participating Plans were severely underfunded, and by
7         operating as a MEWA without a state license.
8      D. The Secretary has alleged that as a result of the aforementioned ERISA violations,
9         the Riverstone Corporate Defendants and Individual Defendants Kelly, Bugli, and
10        Clarke are jointly and severally liable for unpaid medical claims as detailed more
11        fully in the Complaint.
12     E. The Parties agree to entry of this Consent Judgment. The Parties further agree
13        that this Consent Judgment shall fully settle all claims asserted by the Secretary in
14        the Complaint.
15     F. This Consent Judgment is intended to ensure that Plan participants’ medical
16        claims are paid to the greatest extent possible under the circumstances.
17     G. Defendants each acknowledge receipt of the Complaint and hereby waive service
18        of process of the Summons and the Complaint.
19     H. The Parties expressly waive Findings of Fact and Conclusions of Law.
20     I. Defendants each admit that the Riverstone Plan is a MEWA.
21     J. Defendants each admit that Participating Plans in the Riverstone MEWA are
22        ERISA-covered plans.
23     K. The Secretary withdraws his claims against Defendant Erik Manqueros.
24     L. Defendant Kelly, Bugli, and Clarke each admit that by the actions referred to in
25        Paragraph C above, they violated Sections 403, 404, and 406 of ERISA, 29 U.S.C.
26        §§ 1103, 1104, and 1106.
27   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
28

     REDACTED CONSENT JUDGMENT AND ORDER
                                                2
1        1. Individual Defendants Kelly, Bugli, and Clarke are PERMANENTLY
2           ENJOINED as fiduciaries, service providers, trustees, and administrators of the
3           Riverstone MEWA and Participating Plans and Defendant Erik Manqueros is
4           hereby DISMISSED from this action;
5        2. Receivership Management, Inc. (“Independent Fiduciary”) shall continue to serve
6           as independent fiduciary, successor Trustee and Plan Administrator to the
7           Riverstone MEWA and Participating Plans, with plenary authority to administer
8           said entities which includes, but is not limited to:
9              a. Authority to exercise all fiduciary responsibilities relating to the Riverstone
10                MEWA and Participating Plans;
11             b. Authority to take, or continue to take, exclusive control of all plan assets of
12                the Riverstone MEWA and the Participating Plans, including but not
13                limited to bank accounts listed in the attached Exhibit A and any other
14                accounts the Secretary has good cause to believe hold plan assets (“Plan
15                Assets”)1;
16             c. Authority to create a trust for the exclusive benefit of participants in the
17                Riverstone MEWA and Participating Plans and move all Plan Assets into
18                the trust as the Independent Fiduciary deems necessary;
19             d. Authority to amend the documents governing the Riverstone MEWA;
20
21
22   1
       As used herein, Plan Assets shall mean any assets controlled by Defendants which are
23   or were traceable to employer/employee payments made to any Defendant for the
24   purpose of receiving health coverage or to participate in the Riverstone MEWA and any
     proceeds, assets or claims derived from those payments. This shall include, but is not
25
     limited to, all premiums (also known as premium equivalents and contributions), paid by
26   employers participating in the Riverstone MEWA that originated from employer
27   accounts and were transferred to Riverstone (including, but not limited to, transfers to
     Riverstone’s general corporate bank accounts ending in 5003, 5016, 4787), before they
28   may have been transferred by Riverstone and/or its officials to any other accounts.

     REDACTED CONSENT JUDGMENT AND ORDER
                                                   3
1           e. Exclusive authority to appoint, replace and remove such administrators,
2              trustees, attorneys, employees, assigns, agents, and service providers as the
3              Independent Fiduciary shall, in the Independent Fiduciary’s sole discretion,
4              determine are necessary to aid the Independent Fiduciary in the exercise of
5              the Independent Fiduciary’s powers, duties, and responsibilities to the
6              Riverstone MEWA and Participating Plans;
7           f. Authority to conduct an accounting of all medical claims and negotiate all
8              medical claims with providers and others as the Independent Fiduciary
9              deems necessary;
10          g. Authority to adjudicate and pay or deny any and all claims submitted to the
11             Riverstone MEWA and Participating Plans;
12          h. Authority to pursue recovery of monies owed and due to the Riverstone
13             MEWA and Participating Plans from any person obligated to make such
14             payments under the terms and conditions of the Riverstone MEWA and
15             Participating Plans;
16          i. Authority to identify and pursue recovery of Riverstone MEWA and
17             Participating Plans’ assets as well as any monies to which the Riverstone
18             MEWA or and Participating Plans have a right of recovery;
19          j. Authority to identify and pursue claims on behalf of the Riverstone MEWA
20             and Participating Plans;
21          k. Where a non-ERISA covered plan that participated in the Riverstone
22             MEWA requests in writing to participate in the Independent Fiduciary’s
23             administration of the Riverstone MEWA and contractually commits to
24             abide by any Orders with respect to the Independent Fiduciary issued by
25             this Court, authority to administer the non-ERISA plan on behalf of the
26             participants and beneficiaries of such plans in a manner consistent with the
27             administration of the ERISA-covered plans as provided in this Judgment;
28             and

     REDACTED CONSENT JUDGMENT AND ORDER
                                              4
1            l. Except as provided herein, the authority to delegate to such administrators,
2               trustees, attorneys, employees, assigns, agents, and service providers such
3               fiduciary responsibilities as the Independent Fiduciary shall determine
4               appropriate. The Independent Fiduciary may not, however, delegate the
5               authority to appoint, replace and remove such administrators, trustees,
6               attorneys, employees, assigns, agents, and service providers or the
7               responsibility to monitor the activities of the Riverstone MEWA and
8               Participating Plans’ trustees, attorneys, agents, and service providers.
9      3. Under the Redacted Amended Temporary Restraining Order and Order Lifting
10        Seal entered on February 7, 2019 (Dkt. 22, ¶ 4(a)), the Independent Fiduciary had
11        the authority to design and implement a fair process for paying out covered-claims
12        to the extent feasible. The Independent Fiduciary, based upon its investigation,
13        determined that the Riverstone MEWA and Participating Plans were not viable
14        going forward and thus not subject to rehabilitation. The Independent Fiduciary
15        determined that the only means of designing and implementing a fair process for
16        paying out covered-claims, to the extent feasible, was to terminate the Riverstone
17        MEWA and Participating Plans and proceed to liquidation. Accordingly, on
18        February 28, 2019, the Independent Fiduciary sent notice of plan termination to all
19        participating employer groups indicated in the records provided to the
20        Independent Fiduciary stating that as of 11:59 p.m. (Pacific Time) on March 8,
21        2019, the Riverstone MEWA and Participating Plans would be terminated. A
22        copy of the template of that notice of plan termination was filed, through Notice
23        of Filing, on February 28, 2019. (Dkt. 27) The Independent Fiduciary’s
24        termination of the Riverstone MEWA and Participating Plans is not intended to
25        interfere with employers that have procured new coverage or relieve employers of
26        liability to the extent they have decided to stay self-funded. The Participating
27        Plans are only terminated to the extent that they exist solely to participate in the
28        Riverstone MEWA, and the Independent Fiduciary is not asserting jurisdiction

     REDACTED CONSENT JUDGMENT AND ORDER
                                                 5
1         over those plans to the extent they offer benefits or have features that are outside
2         the Riverstone MEWA. Through this Order, the Court acknowledges the
3         Independent Fiduciary’s action and authority to so terminate the Riverstone
4         MEWA and Participating Plans. The Parties do not object to the termination of
5         the Riverstone MEWA and Participating Plans. In furtherance of designing and
6         implementing a fair process for paying out covered-claims to the extent feasible,
7         the Independent Fiduciary is ORDERED to submit to the Court, on or before
8         March 29, 2019, a proposed orderly plan of liquidation for review and approval.
9         The Independent Fiduciary is authorized to pursue all legitimate claims the
10        Riverstone MEWA and Participating Plans may have against Defendants or any
11        third party which, in the Independent Fiduciary’s judgment, are likely to result in
12        a meaningful recovery of assets to pay participant claims or costs of
13        administration. The Independent Fiduciary may pursue any claims which are
14        being pursued by, or have been pursued by, the Plaintiff in this action. This
15        Judgment and Order does not settle, waive, or release any claims that the
16        Independent Fiduciary may assert based on ERISA or any other law against
17        Defendants for past or present conduct, and the Independent Fiduciary is not
18        precluded from obtaining additional monetary relief on ERISA claims against the
19        Defendants or others notwithstanding any other provision of this Judgment and
20        Order;
21     4. The Independent Fiduciary shall have authority to pay itself reasonable and
22        necessary fees from the Riverstone MEWA and Participating Plans’ assets and
23        pay the reasonable and necessary fees of service providers. The payment of
24        administrative expenses and all fees to the Independent Fiduciary, its assistants,
25        attorneys, accountants, actuaries and other necessary service providers are to be
26        considered priority administrative expenses of the Riverstone MEWA and
27        Participating Plans, superior to any other class of expense or obligation of the
28        Riverstone MEWA and Participating Plans; and the Independent Fiduciary's

     REDACTED CONSENT JUDGMENT AND ORDER
                                                 6
1         second priority is to be the payment of legitimate claims to the greatest extent
2         feasible. Before causing Plan Assets to be used to pay compensation, fees or
3         expenses, the Independent Fiduciary shall provide written notice by filing with
4         this Court a Fee Notice supported by an itemized statement of work, consistent
5         with the Fee Rates set forth in the attached Exhibit B, and by serving a copy to
6         the Secretary. If no objection to the Fee Notice is filed by the Secretary within ten
7         (10) calendar days, such compensation, fees, and expenses shall be deemed
8         reasonable expenses;
9      5. The Independent Fiduciary may not be held personally responsible for any claims
10        against the Riverstone MEWA and Participating Plans which existed, arose,
11        matured or vested prior to the appointment of Receivership Management, Inc. on
12        February 7, 2019;
13     6. The Independent Fiduciary shall comply with all applicable rules and laws;
14     7. Individual Defendants Kelly, Bugli, and Clarke are enjoined from coercing,
15        intimidating, interfering with or attempting to coerce, intimidate, or interfere with
16        the Independent Fiduciary or with the agents, employees or representatives of the
17        Independent Fiduciary;
18     8. Individual Defendants Kelly, Bugli, and Clarke shall cooperate fully with the
19        Independent Fiduciary and/or its successors, agents, employees or representatives,
20        by among other things:
21           a. Delivering or otherwise making available to the Independent Fiduciary all
22              books, records, bank accounts, and documents of every nature relating in
23              any manner to the management and operation of the Riverstone MEWA and
24              Participating Plans;
25           b. Authorizing third parties in possession of documents or information
26              relevant to the Riverstone MEWA and Participating Plans’ administration
27              and management to turn over such documents and information to the
28              Independent Fiduciary, including but not limited to the funds in the Exhibit

     REDACTED CONSENT JUDGMENT AND ORDER
                                                 7
1               A accounts and Additional Riverstone Accounts referenced in Paragraph
2               10, below; and
3            c. Facilitating the transfer of possession and control of the assets of the
4               Riverstone MEWA and Participating Plans to the Independent Fiduciary.
5      9. Individual Defendants Bugli, Kelly, and Clarke are PERMANENTLY
6         ENJOINED from:
7            a. Exercising, or attempting to exercise, directly or indirectly, any
8               discretionary authority or control with respect to the management or
9               administration of any employee benefit plan or trust holding assets of
10              employee benefit plans subject to the coverage of ERISA, and from
11              providing any services, directly or indirectly, for compensation or otherwise
12              to any such employee benefit plan or trust holding the assets of such plans;
13           b. Serving or acting, directly or indirectly, for compensation or otherwise, as a
14              trustee, fiduciary, service provider, agent, consultant, or representative with
15              respect to any employee benefit plan subject to ERISA; and
16           c. Occupying any position that involves, directly or indirectly, decision
17              making authority with respect to, or custody or control of, the assets or
18              administration of any employee benefit plan subject to ERISA.
19     10. Within seven (7) business days of the date of entry of this Order, Individual
20        Defendants Bugli, Kelly, and Clarke shall provide to the Independent Fiduciary all
21        bank account numbers and financial institution information holding any assets of
22        the Riverstone MEWA and Participating Plans, and/or of the Riverstone
23        Corporate Defendants not already within the possession or control of the
24        Independent Fiduciary (“Additional Riverstone Accounts”) and, within ten (10)
25        business days, shall transfer all assets in the Additional Riverstone Accounts to
26        the Independent Fiduciary for the purpose of paying covered medical claims and
27        necessary service providers to the greatest extent feasible.
28

     REDACTED CONSENT JUDGMENT AND ORDER
                                                8
1      11. Individual Defendants Bugli, Kelly, and Clarke shall immediately terminate any
2         contracts or agreements for services that they jointly and severally, have or have
3         had with any entities relating to the Riverstone MEWA and Participating Plans
4         and may not receive additional monies or compensation due under any such
5         contracts or agreements for services;
6      12. Pursuant to the All Writs Act, 28 U.S.C. § 1651, all hospitals, physicians,
7         pharmacists, and other health care providers (“Providers”), including their agents,
8         employees, representatives, and assigns, are ENJOINED from commencing or
9         continuing any judicial, administrative, enforcement, or other proceeding,
10        asserting any lien, providing negative reports to any credit rating or credit
11        reporting entity, and threatening to take any such action against any participant,
12        beneficiary, or insured covered or intended to be covered by the Riverstone
13        MEWA or Participating Plans, or any health plan or insurance arrangement
14        sponsored by, administered by, or affiliated with the Riverstone MEWA or
15        Participating Plans related to any debt or to any claim for payment for medical or
16        health care services rendered to any such participant, beneficiary or insured.
17        Because the Riverstone MEWA commingled the assets of the ERISA plans with
18        the assets of non-ERISA plans, with the result that non-ERISA plan participants
19        were harmed by Defendants’ ERISA violations, the All Writs Act protection is
20        further afforded to participants and beneficiaries that opt in to the Independent
21        Fiduciary’s administration of the Riverstone MEWA in accordance with Section
22        2(k) above;
23     13. Individual Defendants Kelly, Bugli, and Clarke expressly relinquish and forfeit
24        any claim on the assets described in Paragraph 2(b), Paragraph 10, and Exhibit A.
25        All such assets shall be deemed Plan Assets. To the extent Individual Defendants
26        Kelly, Bugli, and Clarke personally guaranteed loans that were commingled with
27        Plan Assets, they each relinquish all counterclaims or causes of actions against the
28        Independent Fiduciary for refusing to repay such loans;

     REDACTED CONSENT JUDGMENT AND ORDER
                                                  9
1      14. Although Individual Defendants Bugli, Kelly, and Clarke are jointly and severally
2         liable for millions of dollars in unpaid claims, the Secretary has reviewed detailed
3         affidavits on their income and assets submitted by each of them under penalty of
4         perjury and determined that Individual Defendants Bugli, Kelly, and Clarke do not
5         have sufficient assets to provide a meaningful recovery to the Riverstone MEWA
6         and Participating Plans at this time. Accordingly, the Department is not seeking a
7         monetary judgment against these Defendants at this time, but reserves the right to
8         seek such a judgment at any time prior to the final disposition by the Independent
9         Fiduciary (or any successor) of all claims and issues relating to the Riverstone
10        MEWA and this Court’s approval of the termination of the Independent
11        Fiduciary’s (or any successor’s) engagement in connection with the Riverstone
12        MEWA.
13     15. Individual Defendants Bugli, Kelly, and Clarke acknowledge that the Secretary
14        has received and relied upon their sworn affidavits on their financial condition
15        plus certain supporting documentation (collectively, “Individual Defendants’
16        Financial Statements”) in concluding that Individual Defendants Bugli, Kelly, and
17        Clarke do not have sufficient assets to provide a meaningful recovery at this time.
18        Individual Defendants Bugli, Kelly, and Clarke agree that: (a) the Secretary may
19        permit any other government agency to review Individual Defendants’ Financial
20        Statements, (b) Individual Defendants Bugli, Kelly, and Clarke will voluntarily
21        cooperate with the Secretary in any further investigation of Individual Defendants’
22        Financial Statements and financial condition, (c) within ten (10) days of the
23        signing of this Order, Individual Defendants will furnish the Secretary a full
24        accounting of any assets and income that they received in connection with the
25        Riverstone MEWA, and (d) Individual Defendants will not object to any inquiry
26        or request for information or documents made to third parties by the Secretary
27        regarding their income or assets or the information set forth in Individual
28        Defendants’ Financial Statements. Nothing in this Paragraph, however, shall be

     REDACTED CONSENT JUDGMENT AND ORDER
                                               10
1         construed as requiring the Secretary to show that Individual Defendants’ Financial
2         Statements were inaccurate or incomplete as a precondition for pursuing monetary
3         claims against Individual Defendants, as set forth in Paragraph 14 above;
4      16. Individual Defendants each expressly waive any and all claims of any nature
5         which they may have against the Secretary, the United States Department of
6         Labor, or any of its officers, agents, attorneys, employees or representatives,
7         arising out of, or in connection with, the allegations contained in the Complaint on
8         file in this action, any other proceedings or investigation incident thereto, or based
9         on the Equal Access to Justice Act, as amended;
10     17. The Parties shall each bear their own costs, expenses, and attorney’s fees incurred
11        in connection with any stage of this proceeding, including but not limited to
12        attorney’s fees which may be available under the Equal Access to Justice Act, as
13        amended;
14     18. Nothing in this Consent Judgment and Order is binding on any governmental
15        agency other than the United States Department of Labor, Employee Benefits
16        Security Administration, in relation to the specific civil allegations set forth in this
17        Complaint, or on any private party (except as provided in Paragraph 12 above) not
18        named in this action;
19     19. Nothing in this Consent Judgment and Order is binding on any non-ERISA
20        covered plan that has participated in the Riverstone MEWA and has not requested
21        in writing to be a part of the Independent Fiduciary’s process;
22     20. This Court retains jurisdiction of this action for purposes of enforcing compliance
23        with the terms of this Consent Judgment and Order;
24     21. By signing their names to this Consent Judgment and Order, the Parties each
25        represent that they are informed and understand the effect and purpose of this
26        Consent Judgment and Order;
27
28

     REDACTED CONSENT JUDGMENT AND ORDER
                                                 11
1       22. Any person signing this Consent Judgment and Order on behalf of a party
2          expressly acknowledges and represents that he or she has the authority to sign for,
3          and legally bind, that party;
4       23. This Consent Judgment and Order may be executed in counterparts, each of which
5          shall be deemed to be an original, but all of which, taken together, shall constitute
6          one and the same instrument.
7
8          The preliminary injunction hearing currently scheduled for Monday, March 11,
9    2019 at 3:00 p.m. is hereby VACATED.
10
11         The Court directs entry of this Consent Judgment and Order as a final order,
12   pursuant to Federal Rule of Civil Procedure 58 and Local Rule 58-6.
13   IT IS SO ORDERED.
14
15   Dated: March 13, 2019                         __________________________
16                                                 The Hon. Michael W. Fitzgerald
                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     REDACTED CONSENT JUDGMENT AND ORDER
                                                 12
1    Entry of this Consent Judgment and Order is hereby consented to:
2
     FOR PLAINTIFF:                                       KATE S. O’SCANNLAIN
3                                                         Solicitor of Labor
4
                                                          JANET M. HEROLD
5
                                                          Regional Solicitor
6
7                                                         IAN H. ELIASOPH
                                                          Counsel for ERISA
8
9    Dated: March 7, 2019                                 ___/s/ Grace A. Kim______
                                                          GRACE A. KIM
10                                                        Senior Trial Attorney
11                                                        Attorneys for Plaintiff Secretary of Labor
12
     * The filing attorney hereby certifies that she has the signed originals and/or written confirmation to
13   include electronic signatures for all signatories to this document available for inspection if requested.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     REDACTED CONSENT JUDGMENT AND ORDER
                                                         13
1    FOR INDIVIDUAL DEFENDANTS:
2
3    Dated: March 7, 2019                   __/s/ James Kelly____
4                                           Defendant James Kelly
5
6
7    Dated: March 7, 2019                   __/s/ Travis Bugli_____
                                            Defendant Travis Bugli
8
9
10
     Dated: March 7, 2019                   __/s/ Robert Clarke_____
11                                          Defendant Robert Clarke
12
13
14   Dated: March 7, 2019                   __/s/ Erik Manqueros_____________
                                            Defendant Erik Manqueros
15
16
17
18
19   FOR THE INDEPENDENT FIDUCIARY:

20
     Dated: March 7, 2019                   __/s/ Robert E. Moore, Jr._____
21
                                            Robert E. Moore, Jr.
22
23
                                            __President_____
24                                          Title
25                                          For Receivership Management, Inc. as
                                            Court-appointed Independent Fiduciary
26                                          over the Riverstone MEWA and
27                                          Participating Plans
28

     REDACTED CONSENT JUDGMENT AND ORDER
                                           14
1                            Exhibit A to Consent Judgment
2
3         Account Number         Account Holder                        EIN/TIN
4         Bank of America
5         **********2604         Riverstone Capital LLC                ******7994
6         **********4787         Riverstone Capital LLC                ******7994
7         **********5029         Riverstone Capital LLC                ******7994
8         **********5003         Riverstone Capital LLC                ******7994
9         **********5016         Riverstone Capital LLC                ******7994
10        **********1794         Riverstone Capital LLC                ******7994
11        **********1781         Riverstone Capital LLC                ******7994
12        **********2120         Riverstone Capital LLC                ******7994
13        **********2117         Riverstone Capital LLC                ******7994
14        **********1820         Riverstone Capital LLC                ******7994
15        **********1833         Riverstone Capital LLC                ******7994
16        **********1846         Riverstone Capital LLC                ******7994
17
18        Scotiabank and Trust (Cayman) Ltd.
19        ****8543               Riverstone Captive Strategies Ltd./   ******9507
20        ****0435               Travis Bugli
21
22
23
24
25
26
27
28

     REDACTED CONSENT JUDGMENT AND ORDER
                                               15
1                              Exhibit B to Consent Judgment
          Effective April 1, 2018 Fee Schedule for Receivership Management, Inc.
2
3         Independent Fiduciary/Receiver $170 per hour
4
          Claims processing administration
5         ERISA Matters-Employee Benefit
6         Plan Administrator-Receiver
          Operations $160 per hour
7
8         Accounting $130 per hour
9         Accounting Assistant $87 per hour
10
          Data Analyst/Payment Processor $61 per hour
11
12        Medical Claims Processing, Retirement
13        Plan Distributions Processing,
          and Paralegal Assistance $65 per hour
14
15        Information Tech Consultant $65 per hour
16
          Overhead charges are included in the hourly rates shown above.
17
18        Office Expenses which can be specifically identified to a receivership (eg.
          telephone, postage, copies etc.) are charged to the receivership as incurred.
19
20        Travel: Per Diem-$39.00 for meals and incidentals (first and last day of travel 75%
          of per diem amount allowed). Per Diem paid only if overnight travel is required.
21
22        Transportation:
23        By private car: 50 cents per mile; By common carrier: Actual ticket cost at coach.

24
          Lodging: Actual amount charged.
25
26
27
28

     REDACTED CONSENT JUDGMENT AND ORDER
                                               16
